Citation Nr: 0721665	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 2002 
for service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to March 28, 2002 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1959 to 
September 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the veteran's December 2003 notice of disagreement, the 
veteran raised claims of clear and unmistakable error 
regarding the RO's December 1963 and August 1989 rating 
decisions.  Although the RO attempted to address these issues 
in its March 2004 statement of the case, the Board finds that 
these issues must be properly developed as independent 
claims.  The issues are thus referred to the RO for action 
deemed appropriate. 


FINDINGS OF FACT

1.  In December 1963 and August 1989 rating decisions, the RO 
denied service connection for bilateral hearing loss and 
tinnitus and those decisions are final.

2.  In a December 1990 decision, the Board denied service 
connection for bilateral hearing loss and tinnitus and that 
decision is final.

3.  A claim to reopen the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus was 
received by VA on March 28, 2002.

4.  In a May 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 20 
percent evaluation, and granted service connection for 
tinnitus and assigned a noncompensable evaluation, both 
effective March 28, 2002.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 28, 
2002 for service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to March 28, 
2002 for service connection for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
effective dates prior to March 28, 2002 for service-connected 
bilateral hearing loss and tinnitus, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claims for entitlement to service connection, a November 2002 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against earlier 
effective dates and the veteran is not appealing the 
disability evaluations.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The effective date of an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  For reopened claims, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).  Any 
application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2006).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2006).  "Any communication or action indicating an intent 
to apply for one or more benefits . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a) (2006).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2006).  Once a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected is not compensable 
in degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  For VA medical facilities 
the date of the actual treatment is accepted as the date of 
the claim.  However, for other medical records, the date of 
receipt by VA is fixed as the date of the claim.  38 C.F.R. § 
3.157.

In December 1963, the RO denied service connection for 
bilateral deafness because there was normal hearing on 
service discharge and no inservice hearing loss complaints.  
In December 1963, the veteran was notified of this decision 
and of his appellate rights.  He did not appeal and the 
decision was final.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).  In August 1989, the RO 
reopened the claims but denied service connection for 
bilateral hearing loss, tinnitus, and otosclerosis, because 
there was normal hearing at discharge and no inservice 
hearing complaints.  The veteran appealed.  In December 1990, 
the Board found no new and material evidence to reopen the 
claims for entitlement to service connection for bilateral 
hearing loss and otosclerosis had been submitted and denied 
service connection for tinnitus.  That decision was final.  
38 C.F.R. §§ 20.1100 (2006).  

In March 28, 2002, the veteran filed a claim for service 
connection for bilateral hearing loss, nerve damage, 
tinnitus, and otosclerosis.  In May 2003, the RO granted 
service connection for bilateral hearing loss and tinnitus, 
effective March 28, 2002.  The RO based that decision on an 
April 28, 2003 VA audiological examination in which the VA 
examiner opined that the veteran's hearing loss and tinnitus 
were related to inservice noise exposure.

Here, the date of receipt of the claim to reopen the issues 
of entitlement to service-connected for bilateral hearing 
loss and tinnitus is March 28, 2002 and the date of 
entitlement is April 28, 2003, the date of the VA 
examination.  Thus, the proper effective date is the later of 
the two dates, April 28, 2003.  38 C.F.R. § 3.400(r).  An 
effective date prior to March 28, 2002, therefore, is not 
warranted unless there is evidence of an earlier claim to 
reopen.  Upon a thorough review of the record, there is no 
informal or formal claim of record prior to March 28, 2002.  
38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); 38 C.F.R. § 
3.157(a).  Accordingly, an effective date prior to March 28, 
2002 is not warranted for bilateral hearing loss or tinnitus.  

The Board notes that by assigning an effective date of March 
28, 2002, the date of the claim to reopen, rather than the 
date that entitlement arose, April 28, 2003, the RO has 
assigned an effective date that benefited the veteran beyond 
the technical requirements of the law.  See Williams v. 
Gober, 10 Vet. App. 447, 452 (1997).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to March 28, 2002 for service 
connection for bilateral hearing loss is denied.

An effective date prior to March 28, 2002 for service 
connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


